Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Election/Restriction
2.	Upon further consideration, the restriction requirement mailed January 29, 2020 is withdrawn and all pending claims 1, 10-12, 17-22 and 24-26 are fully examined for patentability. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Bernard Brown on January 22, 2021.
Claim 1. (amended) A transgenic rootstock plant comprising: 
an auxin synthesis-related iaaM coding sequence consisting , and wherein the auxin synthesis-related iaaM coding sequence is operably linked to a SbUGT promoter consisting 
a cytokinin degradation-related CKX coding sequence consisting ,  and wherein the cytokinin degradation-related CKX coding sequence is operably linked to a SbUGT promoter consisting and 
wherein overexpression of the polypeptides of SEQ ID NO: 3 and SEQ ID NO: 4 in the transgenic rootstock plant results in transgenic rootstock, and improved grafting success rates as compared to control or wild-type plants of the same species grown under identical conditions.
Claim 10 is cancelled.
Claim 11. (amended) A method of producing a transgenic rootstock plant, the method comprising:
(a)    transforming a plant cell with a DNA construct comprising (i) an auxin synthesis-related iaaM coding sequence consisting hat encodes the polypeptide sequence of SEQ ID NO: 3, and wherein the auxin synthesis-related iaaM coding sequence is operably linked to a SbUGT promoter consisting (ii) a cytokinin degradation-related CKX coding sequence consisting that encodes the polypeptide of SEQ ID NO: 5, and wherein the cytokinin degradation-related CKX coding sequence is operably linked SbUGT promoter consisting 
(b)    regenerating the transformed plant cell to produce a transgenic rootstock plant;
wherein overexpression of the polypeptides of SEQ ID NO: 3 and SEQ ID NO: 4 in the transgenic rootstock plant results in transgenic rootstock, and improved grafting success rates as compared to control or wild-type plants of the same species grown under identical conditions.
Claim 12. (amended) A method of producing a transgenic rootstock plant, the method comprising:
(a)    obtaining a first transgenic plant comprising an auxin synthesis-related iaaM coding sequence consisting hat encodes the polypeptide sequence of SEQ ID NO: 3, and wherein the auxin synthesis-related iaaM coding sequence is operably linked to a SbUGT promoter consisting 
(b)    obtaining a second transgenic plant comprising a cytokinin degradation-related CKX coding sequence consisting that encodes the polypeptide of SEQ ID NO: 5,  and wherein the cytokinin degradation-related CKX coding sequence is operably linked 

wherein overexpression of the polypeptides of SEQ ID NO: 3 and SEQ ID NO: 4 in the transgenic rootstock plant results in transgenic rootstock, and improved grafting success rates as compared to control or wild-type plants of the same species grown under identical conditions.

Conclusions
4.	Claims 1, 11, 12, 17-22 and 24-26.



/VINOD KUMAR/Primary Examiner, Art Unit 1663